687 S.E.2d 832 (2010)
In the Matter of Steven E. ZAGORIA.
No. S10Y0161.
Supreme Court of Georgia.
January 25, 2010.
Steven Zagoria, Marietta, for appellant.
Paula Frederick, General Counsel State Bar, Rebecca Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on Steven E. Zagoria's petition for voluntary discipline, in which he agrees to punishment ranging from a one-year suspension to disbarment for his theft of funds from his former employer. The State Bar seeks disbarment.
The record shows that over a period of three years, while Zagoria was employed with a law firm, he forged the signature of one of the firm's principals on checks payable to the firm for attorney fees and deposited the checks in his personal account. The total sum stolen was $343,639.54, and Zagoria used these funds to pay his mortgage, credit card bills, and college tuition. He also gave some of the funds to his wife for the purchase of a second home. Zagoria admits that his conduct constitutes a violation of Rule 8.4(a)(4), of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rule 8.4(a)(4) is disbarment.
Although Zagoria entered into a consent agreement for complete restitution to resolve the firm's civil action against him, there are no indications of mitigating circumstances. In aggravation, the record shows that Zagoria previously received a private reprimand.
Having reviewed the record, we agree with the State Bar that disbarment is the appropriate sanction. Therefore, we accept the petition for voluntary discipline. It is hereby ordered that the name of Steven E. Zagoria be removed from the rolls of persons authorized to practice law in the State of Georgia. Zagoria is reminded of his duties pursuant to Bar Rule 4-219(c).
Petition for voluntary discipline accepted and respondent disbarred.
All the Justices concur.